DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Claim Status
	Claim 14 is canceled.
	Claim 18 is newly added.
	Claims 1-13, and 15-18 are examined as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090078692 to Starck (“Starck”), in view of US 20130125531 A1to Choi et al. (“Choi”).

Regarding claim 1, Starck discloses, a supply module (see insert 11 in Fig. 1) for conveying a freezing-capable operating/auxiliary agent for an exhaust gas post-treatment of an internal (disclosed in para 0004 “heating system for a liquid conveyor system, particularly for a urea supply system of a catalytic converter of an internal combustion engine, comprising at least one first heater for defrosting a liquid, and at least one filter heater for heating a filter for liquid filtering; the filter heater is formed by a heating section--designed as a resistance heating element--of an electrical connecting line of the first heater”) and for heating a storage tank (see tank 1) that receives the freezing-capable operating/auxiliary agent (see Fig. 1), the supply module (11) comprising:
a heater pot (see filter cup 5.1) including an annular pot wall (see annotated Fig. 1), the pot wall having a central axis (see annotated Fig. 1), a first periphery at a first axial end (see annotated Fig. 1) of the pot wall (5.1), and a second periphery at an opposite second axial end (see annotated Fig. 1) of the pot wall (5.1),
a main heater (see filter heater 14) having a heater element (see Fig. 1) that runs through the pot (5.1), and
an auxiliary heater (see tank heater 4) separate from the main heater (see Fig. 1), 
characterized in that electrical contacts (see annotated Fig. 1) of the main heater (14) and electrical contacts (see connecting lines 12, 13) of the auxiliary heater (4) extend beyond the second periphery (see Fig. 1) of the pot wall (5.1) and extend parallel to the central axis of the pot wall (see Fig. 1, wherein in connecting lines 12, 13 extend beyond the second periphery of the pot wall 5.1).

    PNG
    media_image1.png
    576
    743
    media_image1.png
    Greyscale

However, Starck does not explicitly disclose, a heater element that runs around the pot wall.
Nonetheless, Choi teaches, a heater element (see heating element 102 in Fig. 2) that runs around the pot wall (reservoir 101).
It would have been an obvious matter of design choice to modify the filter heating element of Starck wherein the filter heating element is running around the pot wall as taught/suggested by Choi since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976), so as spreading around the pot in a wat that ensures supply heat to the liquid/fluid toward the pot wall 

    PNG
    media_image2.png
    422
    684
    media_image2.png
    Greyscale

Regarding claim 3, Starck discloses, characterized in that the main heater (14) and the auxiliary heater (4) are electrically contacted on a support member (see annotated Fig. 1), wherein the electrical contacts (see annotated Fig. 1) of the main heater (14) are contactable on a side of the pot wall (5.1) that faces the support member (see Fig. 1).

Regarding claim 4, Starck discloses, characterized in that the electrical contacts (12, 13) of the auxiliary heater (4) are contactable from both sides of the pot wall (see Fig. 1).

Regarding claim 7, Starck discloses, characterized in that the electrical contacts of the auxiliary heater and the electrical contacts of the main heater are sealed in an elastomer free manner (disclosed in para 0014 “The heating section 14 is embedded by extrusion in the filter cup 5.1 made of plastic by injection molding, preferably in its bottom, and it is arranged in a plurality of windings, preferably in a meandering or coil form.  Also possible is a resistance heating element in the form of interlacing of a resistance material”).

Regarding claim 8, Starck discloses, characterized in that the main heater (14) and the auxiliary heater (4) are electrically contacted on a support member (see Fig. 1, and wherein the tube 10 is made of metal which is part of bottom part of the cup 5.1), wherein sealing of the electrical contacts of the auxiliary heater (4) and of the electrical contacts of the main heater (14) is provided by a materially integral joint between the support member and the heater pot (see Fig. 1, wherein the electrical contacts is located inside of the bottom of the wall of pot/cup 5.1 and disclosed in para 0014).

Regarding claim 9, Starck discloses, characterized in that sealing of the electrical contacts (60) of the auxiliary heater is provided by a materially integral joint between the heater pot and a plastics insulation (disclosed in para 0014 “The heating section 14 is embedded by extrusion in the filter cup 5.1 made of plastic by injection molding, preferably in its bottom, and it is arranged in a plurality of windings, preferably in a meandering or coil form.  Also possible is a resistance heating element in the form of interlacing of a resistance material”).

Regarding claim 10, Starck discloses, characterized in that the heater element (14) runs in a meandering shape and which is embodied as a pressed screen (see Fig. 1).

Regarding claim 11, Choi discloses, characterized in that the main heater (102) is pot shaped (see Fig. 2).

Regarding claim 12, Starck discloses, characterized in that the main heater (14) is made with a heat conducting, electrically isolating plastic to which at least one of mineral fillers and ceramic fillers are added (disclosed in para 0014 “The heating section 14 is embedded by extrusion in the filter cup 5.1 made of plastic by injection molding, preferably in its bottom, and it is arranged in a plurality of windings, preferably in a meandering or coil form.  Also possible is a resistance heating element in the form of interlacing of a resistance material”).

Regarding claim 13, Starck discloses, characterized in that a total heater output by a controller (see control unit 23) is flexibly split between the main heater (14) and the auxiliary heater (4).

Regarding claim 15, Starck discloses, characterized in that the heater element (14) runs in a meandering shape and is embodied in the form of a wire (see Fig. 1).

Regarding claim 16, Starck discloses, characterized in that the heater element (66) runs in a meandering shape (64) and  is embodied as a foil (disclosed in para 0014 “The heating section 14 is formed by a resistance wire, preferably of a heating conductor alloy, for example an FeCrAl alloy.  The use of a polymer resistance material is also possible--a PTC polymer, in particular.  The resistance wire used has an electric resistance of at least 0.2 .OMEGA.mm.sup.2/m, preferably at least 0.6 .OMEGA.mm.sup.2/m, particularly preferable at least 1.2 .OMEGA.mm.sup.2/m, in the exemplary embodiment shown of 1.44 .OMEGA.mm.sup.2/m.”).

Regarding claim 17, Starck discloses, exhaust gas post-treatment system of an internal combustion engine (see Fig. 3) comprising the supply module (see Fig. 3) as claimed in claim 1.

Regarding claim 18, Starck discloses, wherein ends of the heater element (14) form the electrical contacts (see annotated Fig. 1) of the main heater (14).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090078692 to Starck (“Starck”), in view of US 20130125531 A1to Choi et al. (“Choi”), and in view of US 20170009925 to Bardin et al. (“Bardin”).

Regarding claim 2, Starck in view of Choi discloses all the limitations as claimed in claim 1.
Starck further discloses, characterized in that the electrical contacts (see annotated Fig. 1) of the main heater (14) and the electrical contacts (12, 13) of the auxiliary heater (4) lie in a the pot wall (see Fig. 1) and Choi further teaches, a concavity on the pot wall is configured on a circumference of the pot wall. (see annotated Fig. 2).
	However, Starck in view of Choi does not explicitly teaches, characterized in that the electrical contacts of the main heater and the electrical contacts of the auxiliary heater lie in a concavity of the pot wall.
	Nonetheless, Bardin teaches, characterized in that the electrical contacts of the main heater (first heating portion 4.2) and the electrical contacts of the auxiliary heater (second heating portion 4.1) lie in a concavity (see annotated Fig. 1) of the pot wall (device 1).
It would have been an obvious matter of design choice to modify the heaters of Starck 

    PNG
    media_image3.png
    305
    622
    media_image3.png
    Greyscale

Regarding claim 6, Bardin discloses, characterized in that the electrical contacts of the auxiliary heater (4.1) are routed through wall material (see Fig.1) of the heater pot (1) and extend into the concavity (see Fig. 1) of the pot wall (1) while forming a contact region (see contacts 8).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090078692 to Starck (“Starck”), in view of US 20130125531 A1to Choi et al. (“Choi”), and in further view of US 20130090015 to Monson et al. (“Monson”).

Regarding claim 5, Starck in view of Choi substantially discloses all the claimed limitation in claim 1.
	Starck further discloses, characterized in that the electrical contacts (see 12, 13) of the auxiliary heater (4) are closed in a materially integral manner from a tank proximate side (see Fig. 1)
	However, Starck in view of Choi does not explicitly disclose, no auxiliary heater is required on the supply module when the electrical contacts are closed in a materially integral manner from a tank proximate side.
	Nonetheless, Monson teaches, electrical contacts (see three-pronged 110 male plugs in Fig. 3) are covered by a plastic cap (see cap 112).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the electrical contacts of Starck in view of Choi where the electrical contacts are covered by a plastic cap when no auxiliary heater is require on the supply module while the electrical contacts are closed in a materially integral manner from a tank-proximate side as taught/suggested by Monson in order to energize only the mail heater and prevent the electrical connection to the auxiliary heater as disclosed in para 0023 of Monson. 

Response to Amendment
The amendment of 04/30/2021 is acknowledged. 

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not The arguments begin by noting the claim status and amendments. 
The objections of the drawings are withdrawn in view of the amendments of the drawings and the claims.
The rejections under 112 are withdrawn in view of the amendments of claims.
The arguments then address the prior art rejections. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (i.e., Starck in view of Choi).
The arguments then provide a conclusion requesting allowance. However, the claims are presently rejected as set forth and explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/VY T NGUYEN/Examiner, Art Unit 3761      

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761